247 S.W.3d 99 (2008)
Rochelle NEVELS, Plaintiff/Respondent,
v.
Jubril O. HASSAN and Funmi A. Hassan, Defendants/Appellants.
No. ED 89157.
Missouri Court of Appeals, Eastern District, Division Two.
March 11, 2008.
Douglas P. Roller, Nicholas P. Van Deven, Kimberly L. Means, Helfrey, Neiers & Jones, P.C., St. Louis, MO, for appellant.
Peter C. Woods, Laura E. Craft, Haar & Woods, LLP, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Jubril O. Hassan and Funmi A. Hassan (collectively referred to as Sellers), appeal from the trial court's judgment, entered by order on December 8, 2006, denying Sellers' Motion to Set Aside the trial court's September 18, 2006 judgment in favor of Rochelle Nevels (Buyer) in Buyer's action for fraudulent misrepresentation and negligent misrepresentation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed *100 facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).